Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 15-17, drawn to a computer-based method of providing control data for an additive manufacturing apparatus.
Group II, claim(s) 10, drawn to a device for providing control data for an additive manufacturing apparatus.
Group III, claim(s) 11, drawn to a device for a computer-based control of an energy input unit of an additive manufacturing apparatus.
Group IV, claim(s) 12-14 and 18-19 drawn to an additive manufacturing apparatus.
Group V, Claim 20, drawn to an additive manufacturing apparatus, depending from a “computer-based method” (Claim 16)
NOTE: Claim 20 recites an additive manufacturing apparatus according to claim 16, but Claim 16 is not drawn to an additive manufacturing apparatus. If Claim 20 is intended to be drawn to the computer-based method according to Claim 16, it will be grouped with Claim 16 in Group I. If its dependency is amended to depend from an independent claim (e.g. Claim 12) which is actually drawn to an additive manufacturing apparatus, it will be grouped with the independent claim from which it depends. If Claim 20 is rewritten as an independent claim for an additive manufacturing apparatus which does not include a special technical feature in common with other independent claims drawn to an additive manufacturing apparatus, if such claim is elected, it will be considered in its own group (Group VI).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a control data, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bessac et al. (FR 2987293) which teaches control data [0029, 0043] for an additive manufacturing process [0001, 0012].
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 1 requires a method including steps of accessing model data, generating model data, dividing a region into first and second partial regions, specifying scanning of positions to be solidified, and providing control data into a control data set. Claim 11 requires a device adapted to perform steps which can be performed mentally or manually and which do not recite  any steps of accessing model data or generating model data.
Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 1 requires a method including steps of accessing model data, generating model data, dividing a region into first and second partial regions, specifying scanning of positions to be solidified, and providing control data into a control data set. Claim 12 requires an additive manufacturing apparatus comprising at least a material application unit and an energy input unit. Claim 1 does not require any of the features required in Claim 12, nor Claim 12 any of the features in Claim 1.
Groups I and V lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 1 requires a method including steps of accessing model data, generating model data, dividing a region into first and second partial regions, specifying scanning of positions to be solidified, and providing control data into a control data set. Claim 20 requires a tempering device not required by Claim 1. Claim 20 does not require any of the steps in Claim 1.
Groups II and III lack unit of invention because the groups do not share the same or corresponding technical feature. Claim 10 requires a data model access unit, a data model generation unit, and a control data provision unit (all software modules, no evidence of physical units. Claim 11 requires a device for a computer-based control of an energy input unit of an additive manufacturing apparatus, including a device adapted to (i.e. is capable of) performing data manipulation (specifying a region to be solidified and specifying a solidification scanning). Claim 11 does not require data model access unit, a data model generation unit, or a control data provision unit.
Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 10 requires a data model access unit, a data model generation unit, and a control data provision unit (all software modules, no evidence of physical units). Claim 12 requires an additive manufacturing apparatus comprising at least a material application unit and an energy input unit. Claim 10 does not require any of the features required in Claim 12, nor Claim 12 any of the features in Claim 10.
Groups II and V lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 10 requires a data model access unit, a data model generation unit, and a control data provision unit (all software modules, no evidence of physical units). Claim 20 is drawn to an additive manufacturing apparatus including a tempering device. Claim 20 does not require any of the features of Claim 10, nor does Claim 10 require any of the features of Claim 20.
Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 11 requires a device for a computer-based control of an energy input unit of an additive manufacturing apparatus, including a device adapted to (i.e. is capable of) performing data manipulation (specifying a region to be solidified and specifying a solidification scanning). Claim 12 requires an additive manufacturing apparatus comprising at least a material application unit and an energy input unit. Claim 11 does not require any of the features required in Claim 12, nor Claim 12 any of the features in Claim 11.
Groups III and V lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 11 requires a device for a computer-based control of an energy input unit of an additive manufacturing apparatus, including a device adapted to (i.e. is capable of) performing data manipulation (specifying a region to be solidified and specifying a solidification scanning). Claim 20 is drawn to an additive manufacturing apparatus including a tempering device. Claim Claim 20 does not require any of the features required in Claim 11, nor Claim 11 any of the features in Claim 20.
Groups IV and V lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 12 requires an additive manufacturing apparatus comprising at least a material application unit and an energy input unit. Claim 20 is drawn to an additive manufacturing apparatus including a tempering device. Claim 20 does not require any of the features required in Claim 11, nor Claim 11 any of the features in Claim 20.
Although Claims 1, 9, 10, 11, and 12, include in their preambles “an additive manufacturing apparatus for manufacturing a number of three-dimensional objects, wherein by means of the additive manufacturing apparatus the objects are manufactured by applying a building material containing plastic layer by layer by means of a material application unit and by solidifying the building material by supplying radiation energy to positions in each layer that are assigned to the cross-sections of the objects in this layer by scanning these positions by means of an energy input unit with at least one beam for inputting energy into the building material in accordance with a set of energy input parameters,” Claims 1, 10, 11, and 12 are directed to methods or devices for producing control data for an additive manufacturing apparatus and do not themselves require in the body any additive manufacturing apparatus with its features.
Moreover, the recited features of an additive manufacturing apparatus do not include a special technical feature as it does not make a contribution over the prior art in view of Oberhofer (US 2016/0236299), which teaches an additive manufacturing apparatus for manufacturing a number of three-dimensional objects, wherein by means of the additive manufacturing apparatus the objects are manufactured by applying a building material containing plastic layer by layer (Abstract; [0058]) by means of a material application unit [0027] and by solidifying the building material by supplying radiation energy to positions in each layer that are assigned to the cross-sections of the objects in this layer by scanning these positions by means of an energy input unit with at least one beam for inputting energy into the building material in accordance with a set of energy input parameters [0027].
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712